DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 11/19/2021. Claims 1, 2, 6, 8, 9, 13, 15, and 19 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/016482 filed on 06/22/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)In view of the terminal disclaimer filed on 11/19/2021, the double patenting rejections have been withdrawn.
(2) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims 1, 8, and 15 recite limitations such as “a first type of non-volatile memory element”, “a second type of non-volatile memory element”, and “the non-volatile memory element”. It is unclear whether the non-volatile memory element refers to the “first type of non-volatile memory element” or the “second type of non-volatile memory element”. For examination purpose, “the non-volatile memory element” has been interpreted as a collection of the first type and the second type of the non-volatile memory element.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-6, 8-9, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibatani et al. (US 2017/0068488), hereinafter Shibatani in view of Jung (US 2019/0258593, KR1020180019906), and further in view of Lee et al. (US 20190272217, KR10-2018-0025316), hereinafter Lee
Regarding claims 1, 8, and 15, taking claim 15 as exemplary, Shibatani teaches a system comprising: 
a volatile memory element (Shibatani, [0044], write buffer 32); 
a first type of non-volatile memory element (Shibatani, [0029], triple-level cell (TLC)-NAND memory); 
a second type of non-volatile memory element (Shibatani, [0035], a single-level cell (SLC)); and 
a processing device (Shibatani, Fig.1, CPU 31) coupled to the volatile memory element (Shibatani, Fig.1, write buffer 32), the first type of non-volatile memory element (Shibatani, Fig.1, User data area 51; [0034], The TLC write method is applied to the blocks allocated for the user data area 51), and the second type of non-volatile memory element (Shibatani, Fig.1, Emergency save area 53; [0035], a single-level cell (SLC) write method for writing 1-bit information per memory cell is applied to each of the blocks in the emergency save area 53), the processing device configured to: 
detect that an asynchronous power loss event ("APL") has occurred (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation), 
determine that a write operation to a first type of non-volatile memory element is in progress (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation), wherein the write operation includes a first physical address and data (Shibatani, [0055], The write command received from the host 2 includes a starting LBA and a transfer length; [0037], The management of mapping between the LBAs and physical addresses is performed using the look-up table (LUT). The physical address corresponding to a certain LBA represents a storage location in the NAND memory 5 to which data of the LBA is written; [0056], stores the write data received from the host 2 in the write buffer 32), wherein the non-volatile memory element includes a register that serves as working memory (Shibatani, [0062], page buffer), and wherein the write operation in progress includes an incomplete process of programming the data from the register to one or more non-volatile memory cells of the non-volatile memory element (Shibatani, [0062], performs a program operation to write the write data from the page buffer to a page in the block by the TLC write method; [0087], If a power loss event occurs while write data is written to the block by the TLC write operation; Note – when a power loss event occurs while a TLC write operation is in progress and not yet completed, the page buffer has the programming data of the incomplete TLC write operation),
in response to determining a policy is no satisfied (Shibatani, [0092], If the remaining time period is longer than the SLC write time period; Note – the remaining TLC write time is not shorter than SLC write time):
cancel the write operation in response to detecting the APL and in response to determining that the write operation is to the first type of non-volatile memory element (Shibatani, [0092], cancels (stops) the current TLC write operation (step S46); Fig.8), 
retrieve the data from the register and store the retrieved data in a memory control buffer;
send a request for a second physical address (Shibatani, [0092], The controller 4 switches a block to be written to a block in the emergency save area 53 from the allocated block in the user data area 51 by the switch 34; [0045]), 
receive the second physical address, wherein the second physical address points to a second type of non-volatile memory element, and 
store the data at the second physical address in the non-volatile memory element of the second type (Shibatani, [0092], the controller 4 uses the NAND controller 33 to start the SLC write operation for writing the whole of the write data of the write buffer 32 to a block (SLC block) in the emergency save area 53 by the SLC write method (step S48).).  
Shibatani teaches a write buffer that temporarily stores write data received from a host, nevertheless, Shibatani does not explicitly teach the write buffer is a volatile memory as claimed. Shibatani also does not explicitly teach retrieve the data from the register and store the retrieved data in a memory control buffer, as claimed.
However, Shibatani in view of Jung teaches a system comprising a volatile memory element (Jung, [0052], the memory controller 1200 temporarily stores the 
send a request for a second physical address (Jung, [0052], when a write request and write data corresponding thereto are received from the host 2000 … the memory controller 1200 translates a logical address received together with the write request from the host 2000 into a physical address. Also, the memory controller 1200 transfers, to the memory device 1100, the translated physical address and the write data stored in the buffer memory 1220 together with a write command.), 
receive the second physical address, wherein the second physical address points to a second type of non-volatile memory element (Shibatani, [0092], The controller 4 switches a block to be written to a block in the emergency save area 53 from the allocated block in the user data area 51  (step S47); [0037]; Jung, [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibatani to incorporate teachings of Jung to implement write buffer 32 (of Shibatani) using DRAM. A person of ordinary skill in the art would have been motivated to combine the teachings of Shibatani with Jung because it improves efficiency and performance of the system disclosed in Shibatani by reducing write latency (Jung, [0093]) as DRAM memory provides fast I/O performance.
The combination of Shibatani and Jung does not explicitly teach retrieve the data from the register and store the retrieved data in a memory control buffer, as claimed.
wherein the write operation in progress includes an incomplete process of programming the data from the register to one or more non-volatile memory cells of the non-volatile memory element (Lee, [0052], the processor 1220 may receive data transmitted from a page buffer group of the semiconductor memory in which it was determined that the program fail has occurred; Note – page buffer at the moment has the programming data of a failed write operation and an incomplete write operation due to power loss is one type of failed write operation); and 
retrieve the data from the register and store the retrieved data in a memory control buffer (Lee, [0052], In the program fail recovery operation, the processor 1220 may receive data transmitted from a page buffer group of the semiconductor memory in which it was determined that the program fail has occurred, store the data in the memory buffer 1230 or the buffer memory 1300; Lee, [0047], the controller 1200 may include … a memory buffer 1230).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shibatani to incorporate teachings of Lee to retrieve programming data of a failed write operation and copy it to a memory controller buffer for a subsequent write operation. A person of ordinary skill in the art would have been motivated to combine the teachings of Shibatani with Lee because it improves efficiency of the storage system disclosed in the combination of Shibatani by recovering write data from a failed write operation (Lee, [0009], [0039]). 

Regarding claims 2 and 9, taking claim 2 as exemplary, the combination of Shibatani teaches all the features with respect to claim 1 as outlined above. The combination of Shibatani further teaches the method of claim 1, further comprising: detecting that an asynchronous power loss event ("APL") has occurred, wherein determining the policy is not satisfied includes detecting the APL (Shibatani, [0065]; [0087], If a power loss event occurs while write data is written to the block by the TLC write operation; [0092], If the remaining time period is longer than the SLC write time period).  
Claim 9 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 5, 12, and 18, taking claim 18 as exemplary, the combination of Shibatani teaches all the features with respect to claim 1 as outlined above. The combination of Shibatani further teaches the system of claim 15, wherein a storage density of the first type (TLC) of non-volatile memory element is greater than a storage density of the second type (SLC) of non-volatile memory element (Shibatani, [0029], a triple-level cell (TLC)-NAND memory which is so configured that 3-bit information can be written per memory cell; [0035], a single-level cell (SLC) write method for writing 1-bit information per memory cell ; Note – The density of a memory cell storing 3-bit per cell is greater than a memory cell storing 1-bit per cell.).  
Claims 5 and 12 have similar limitations as claim 18 and they are rejected for the similar reasons.
Regarding claim 6, 13, and 19, taking claim 19 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani further teaches the system of claim 15, wherein the buffer is made available for canceled write operations in response to a global interrupt (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation; Lee, [0052],  when it is determined that a program fail has occurred in at least one semiconductor memory … the processor 1220 may receive data transmitted from a page buffer group of the semiconductor memory in which it was determined that the program fail has occurred, store the data in the memory buffer 1230 or the buffer memory 1300).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shibatani to incorporate teachings of Lee to retrieve programming data of a failed write operation and copy it to a buffer for a subsequent write operation, in case of an unexpected power failure. A person of ordinary skill in the art would have been motivated to combine the teachings of Shibatani with Lee because it improves efficiency of the storage system disclosed in the combination of Shibatani by recovering write data from a failed write operation (Lee, [0009], [0039]). 
Claims 6 and 13 have similar limitations as claim 19 and they are rejected for the similar reasons.

s 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibatani, Jung, and Lee as applied to claims 2, 9, and 15 respectively above, and further in view of Flynn (US 2012/0151118), hereinafter Flynn.
Regarding claims 3, 10, and 16, taking claim 16 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani does not explicitly teach the system of claim 15, the processing device further configured to: determine, in response to the APL, that a second write operation is in progress; and allow the second write operation to complete in response to determining that the second write operation is to the second type of non-volatile memory element, as claimed.
However, the combination of Shibatani in view of Flynn teaches the system of claim 15, the processing device further configured to: determine, in response to the APL, that a second write operation is in progress; and allow the second write operation to complete in response to determining that the second write operation is to the second type of non-volatile memory element (Flynn, [0234]; Note – Flynn teaches completing in-progress write request even if power is lost; Shibatani teaches switching in progress MLC/TLC writes to SLC write when power loss event occurs. Combining the teachings of Flynn and Shibatani, in-progress SLC writes will be completed even if power is lost).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shibatani to incorporate teachings of Flynn to track inflight write requests and complete the inflight SLC write requests even if power is lost. A person of ordinary skill in the art 
Claims 3 and 10 have similar limitations as claim 16 and they are rejected for the similar reasons.

Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibatani, Jung, and Lee as applied to claims 2, 9, and 15 respectively above, and further in view of Lin (US 2018/0101303), hereinafter Lin.
Regarding claims 4, 11, and 17, taking claim 17 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani further teaches the system of claim 15, the processing device further configured to:  
determining, in response to the APL, that a second write operation to the first type of non-volatile memory element is in progress (Shibatani, [0087], If a power loss event occurs while write data is written to the block by the TLC write operation); 
comparing a value of a timer associated with the second write operation to an expected write operation duration value (SLC write time period) (Shibatani, [0087], the controller 4 calculates a remaining time period required to complete the write of an unwritten portion of the write data by the TLC write operation (step S44); [0093], If the remaining time period is not longer than the SLC write time period (No in step S45)), wherein the expected write operation duration value is associated with the first type of non-volatile memory element; and 
allowing, based on the comparing, the second write operation to complete (Shibatani, [0093], the controller 4 determines that the write of write data can be completed more quickly when the current TLC write operation is continued than when the current TLC write operation is switched to the SLC write operation, and continues the current TLC write operation (step S49)).  
The combination of Shibatani does not teach wherein the expected write operation duration value is associated with the first type of non-volatile memory element, as claimed.
However, the combination of Shibatani in view of Lin teaches wherein the expected write operation duration value is associated with the first type of non-volatile memory element (Lin, [0025], the controller 160 cannot spend more than a predetermined amount of time to perform the write operation of the TLC blocks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Shibatani to incorporate teachings of Lin to compare the time needed to complete a TLC write operation with a predetermined amount of time/threshold. When the TLC programming time is longer than the predetermined time, the write operation should be stopped. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Shibatani with Lin because it improves efficiency and performance of the system disclosed in the combination of Shibatani by providing a limit 
Claims 4 and 11 have similar limitations as claim 17 and they are rejected for the similar reasons.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibatani, Jung, and Lee as applied to claims 1, 8, and 15 respectively above, and further in view of Sharon (US 2013/0055047), hereinafter Sharon.
Regarding claims 7, 14, and 20, taking claim 20 as exemplary, the combination of Shibatani teaches all the features with respect to claim 15 as outlined above. The combination of Shibatani does not explicitly teach the system of claim 15, the processing device further configured to: determine, based on the first type of non-volatile memory element, an encoding scheme; and decode, based on the encoding scheme, the data before storing the data at the second physical address, as claimed.
However, the combination of Shibatani in view of Sharon teaches the system of claim 15, the processing device further configured to: determine, based on the first type of non-volatile memory element, an encoding scheme; and decode, based on the encoding scheme, the data before storing the data at the second physical address (Sharon, [0045], a data copy may be performed … from a MLC source to an SLC destination; [0055],  The full copy procedure includes transferring the data to the controller and performing ECC decoding on the data; Note – when MLC data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shibatani to incorporate teachings of Sharon to encode MLC/TLC data and decode the MLC/TLC data before it is copied to an SLC location. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Shibatani with Sharon because it improves efficiency and accuracy of the storage system disclosed in the combination of Shibatani by performing error correction coding on data to be stored (Sharon, [0003]).
Claims 7 and 14 have similar limitations as claim 20 and they are rejected for the similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136